Grant, J.
(after stating the facts). In determining whether the contract sued upon described a business to be carried on within this State, and therefore within the prohibition of the statute, or whether it involved the business of interstate commerce, the contract must be construed as a whole. It is indivisible. Plaintiff agreed to install a new elevator, which, under its evidence, would require about two weeks to install after the elevator and the necessary appliances were shipped to Detroit. By the same contract it also agreed to repair another elevator, which would take about a week’s time. One price was made for the entire work.
If this contract were merely for the installation of a new elevator, plaintiff could urge with much reason that it was an act of interstate commerce, and did not fall within the cases of Hastings Industrial Co. v. Moran, 143 Mich. 679, and Pittsburgh Construction Co. v. Railroad Co., 154 Fed. 929, 83 C. C. A. 501 (11 L. R. A. [N. S.] 1145), but within Milan Milling Co. v. Gorten, 93 Tenn. 590 (26 L. R. A. 135), and other similar cases. But repairs to buildings and machinery are in no *28sense interstate commerce. That part of the contract was to be performed wholly in Michigan. It can make no difference whether in doing such business the contractor hires his help in the State or from without, or whether he buys what articles he needs for repairs in the State or without. It is local business, and corporations who undertake such work, even in a single transaction, come within the prohibition of the statute. See Rough v. JBreitung, 117 Mich. 48.
Judgment affirmed.
Blair, C. J., and Montgomery, Moore, and Mc-Alvay, JJ., concurred.